Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/2021 has beenentered.
Status of the Claims
Claims 1-4, 6-9, and 11-14 are pending. 
Response to Applicant’s Argument
In response to “Applicants respectfully submit that Henkin fails to teach, disclose or suggest providing a warning that the link is not a correct link based on a determination that the generated matching percentage is below a predetermined level. While Henkin teaches determining whether a percentage of matched words is greater than or equal to the threshold match value, Henkin does not teach that upon a determination that the percentage is less than the threshold match value providing a warning that the link is not a correct link”.

Soni-Henkin have been withdrawn. Upon further search and consideration, please see details of a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, and 11-14 are rejected under 35 USC 103(a) as being unpatentable over Soni et al. (US 2015/0012806 A1) in view of Clark et al. (US 2008/0133460 A1) and Henkin et al. (US 2002/0107735 A1).

Regarding Claims 1, 6, and 11, Soni discloses a data processing system comprising a processor (¶20, Fig. 1, CPU104) arranged to: 
receive text (¶27, content of current page D when user clicks on a link on page D), 
detect a link to an external source within the received text, wherein the external source is a website (¶27, user clicks on the link on page D, in view of ¶25, which links to destination content), 
select at least a portion of the received text for analysis, wherein the portion includes a predetermined number of words surrounding the link (¶28, retrieves content on the page located before and after the clicked link), 
¶29-30, extract keywords from the content and assigns the keywords a priority based on the page from which they were retrieved, where keywords extracted from current page D have the highest priority), 
access the link to obtain text from the external source (¶31, access the link on the current page), 
select at least a portion of the obtained text for analysis (¶31, extract keywords from the content of the link destination), 
determine one or more important keywords within the selected portion of the obtained text (¶31, using keyword extraction engine to extract keywords from the content of the link destination), 3Docket No. P201706746US01 
compare the one or more important keywords within the selected portion of the received text with the one or more important keywords within the selected portion of the obtained text to generate a relevancy ranking for the one or more important keywords within the selected portion of the received text with the one or more important keywords within the selected portion of the obtained text (¶32, match keywords retrieved from the link on the current page with prioritized keywords from previously visited page, with keywords from the current page having the highest priority; in view of ¶25, determine relevancy identifier indicating most relevant links and less relevant links), and 
provide an output depending upon the result of the comparison of the one or more important keywords within the selected portion of the received text with the one or more important keywords within the selected portion of the obtained text wherein the output includes a warning that the link is not a relevant link based on the relevancy ranking (¶32, determining the link that includes the most matches of keywords being of highest relevancy to the user; ¶33 in view of ¶25, display the link with color code indicative of the relevancy where less relevant links are indicated with lighter shades of red or a different color entirely).
Soni does not disclose generating the relevancy ranking by generating a matching percentage for the one or more important keywords within the selected portion of the received text with one or more important keywords within the selected portion of the obtained text and output the warning that the link is not a correct link based on the generated matching percentage is below a predetermined level. 
Clark discloses a search engine receiving a search request comprising a root page and search keywords (¶20 and ¶63) where the search engine follows embedded links within the root page (¶58 and Fig. 2) to find child pages with terms matching the search keywords (¶63-64) and create a copy of the root page that includes a relevancy indication / color tag corresponding to child pages associated with respective embedded links (¶65). In particular, the search engine calculates a match score for terms in child pages where terms match the search keywords if a match score is greater than a match threshold (¶67). The search engine determine whether a child page is relevant to search request keywords and the root page (¶65, ¶68, and Fig. 4).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generating the relevancy ranking by generating a matching score for the one or more important keywords within the selected portion of the received text (i.e., keywords within vicinities of links in the current page of Soni is analogous to Clark’s search request keywords) with one or more important keywords within the selected portion i.e., not relevant link) based on the generated matching percentage is below a predetermined level (Clark, Fig. 5, relevancy indication 410-1, path relevancy: not relevant; ¶110, current page match score is not greater than match threshold) in order to determine a path relevancy for child links (Clark, ¶20 and ¶65, color indicating relevancy of the path / link; Soni, ¶32, the more keywords in the link destination matches with keywords on page D, the more relevant the link is to the user; ¶33, color coded relevancy for each link from most relevant link to not relevant link;).
Further, Henkin discloses a client system with search engine that uses update file “obtained text” downloaded from a remote server that specifies keywords to analyze webpage “received text” for presence of the specified keywords (Abstract and ¶39 and ¶42) by generating a matching percentage from a relevance rating of each of the important keywords present in both the received text and the obtained text (Fig. 16B, 1648-1652 and ¶¶287-88, percentage of matching) and determines if the matching percentage is below a predetermined level (¶222, ¶288, Fig. 16B, 1652, if match percentage is below a threshold; e.g., 60%).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate the matching score by calculating a matching percentage from matching important keywords present in both the selected portion of the received text and the selected portion of the obtained text such that child pages / external links whose terms with matching scores / percentages below a matching threshold are color coded with a warning that the link is not a correct  / relevant link (Clark, Fig. 4) in order to allow end user to click on and be directed to an appropriate external webpage (Henkin, ¶¶44-45).
Further regarding claim 11, Soni discloses a computer program product for controlling a data processing system comprising a processor, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to implement the method and system of claims 1 and 6 (¶41, computer readable medium).
Regarding Claims 2, 7, and 12, Soni discloses wherein the processor is arranged, when selecting at least a portion of the received text for analysis, to select a predetermined number of words surrounding the link to an external source within the received text (¶28, four lines of content located before the link and four lines of content located after the link).  
Regarding Claims 3, 8, and 13, Soni discloses wherein the processor is arranged, when determining one or more important keywords within the selected portion of the received text and the obtained text, to assign a relevance rating to each determined keyword (¶29-30, assigning keywords the priority of the page from which its content was retrieved with keywords from current page D having the highest priority).  
Regarding Claims 4, 9, and 14, Soni as modified Hekin discloses wherein the matching percentage is generated from the relevance rating of the or each important keywords present in both the selected portion of the received text and the selected portion of the obtained text (Hekin, ¶¶287-288, implement Soni’s keyword matching of ¶25 by calculating a match percentage to determine which links are most relevant).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/20/2021